DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to applicant's amendment filed on 4 March 2021.  The amendment filed 4 March 2021 has amended claims 1, 7, 13, 19, and 22.  Claim 2 was previously been canceled.  Currently Claims 1 and 3-27 are pending and have been examined.  The Examiner notes that the 101 rejections was previously withdrawn in the Office Action filed 27 June 2019.  

Response to Arguments

The remaining applicant's arguments filed 4 March 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.
		
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


Claims 1-3, 7-9, 13-15, 19, 20, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baladi (U.S. Patent Publication 2014/0172732 A1) in view of Thissen-Roe (U.S. Patent Publication 2006/0282306 A1) in further view of Shen et al. (U.S. Patent 9,015,088) (hereafter Shen) in further view of Rao (U.S. Patent 9,449,091 B1) (hereafter Rao).

	Referring to Claim 1, Baladi teaches a computer implemented method of providing data for career advice from an automated review and an analysis of the career-related data for an individual, comprising:

designating an individual for which career advice data is to be created (see; par. [0007], and par. [0053] of Baladi teaches identifying a person that can benefit from career help will benefit from occupational data).

Baladi does not explicitly disclose the following limitation, however,

Thissen-Roe teaches gathering, by the computing device, one or more latent factor models for known career-personality matches from a database of latent factor models (see; par. [0088], par. [0090], and par. [0092] of Thissen-Roe teaches gathering factors that are latent that are inputted into a model in order to determine career personality information related to traits of the worker that would fit with a job), and

The Examiner notes that Baladi teaches similar to the instant application the analysis of career related information in order to provide career advice. Specifically, Baladi teaches career advices based on multiple factor analysis and as it comparable in certain respects to the instant application that analyzes a workers information in order to provide career advice it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Thissen-Roe provides a 

Baladi discloses analysis of career related information in order to provide career advice.  However, Baladi fails to disclose gathering, by the computing device, one or more latent factor models for known career-personality matches from a database of latent factor models.

Thissen-Roe discloses gathering, by the computing device, one or more latent factor models for known career-personality matches from a database of latent factor models.

It would be obvious to one of ordinary skill in the art to include in the career advice (system/method/apparatus) of Badali gathering, by the computing device, one or more latent factor models for known career-personality matches from a database of latent factor models as taught by Thissen-Roe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Badali and Thissen-Roe teach the gathering of worker information in order to provide career advice and they do not contradict or diminish the other alone or when combined.

Badali in view of Thissen-Roe does not explicitly discloses the following limitation, however,

Shen teaches obtaining, by a computing device, career-related data from one or more documents that include career-related data for the designated individual, wherein the one or more documents include a writing sample that has not been created with respect to a specific employment (see; col. 1, lines (21-30) of Shen teaches employee personality profile determination, col. 5, col. (2-8) which can be utilized for employees in a work office environment (i.e. career related data), col. 2, lines (10-13) based on collecting writing samples 
creating, by the computing device, an initial personality estimate for the designated individual based upon, at least, the obtained career-related data including the writing sample (see; col. 5, line (65) – col. 6, line (47) of Shen teaches creating a personality estimate based on based on an analysis, of col. 2, lines (10-13) writing samples, that col. 1, lines (21-30) deal with employee personality profile determination, col. 5, lines (2-8) and can be utilized for work office environments).

The Examiner notes that Baladi teaches similar to the instant application the analysis of career related information in order to provide career advice. Specifically, Baladi teaches career advices based on multiple factor analysis and as it comparable in certain respects to the instant application that analyzes a workers information in order to provide career advice it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Thissen-Roe provides a process of employee selection via adaptive assessment and as it is comparable in certain respects Baladi which provides an analysis of career related information in order to provide career advice as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Shen provides a method and system for psychological analysis by fusing multiple view predictions for use in personality analysis using writing samples and as it is comparable in certain respects Baladi and Thissen-Roe which provides an analysis of career related information in order to provide career advice as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Baladi and Thissen-Roe discloses analysis of career related information in order to provide career advice.  However, Baladi and Thissen-Roe fails to disclose obtaining, by a computing device, career-related data from one or more documents that include career-related data for the designated individual, wherein the one or more documents include a writing sample that has not been created with respect to a specific employment, and creating, by the computing device, an 

Shen discloses obtaining, by a computing device, career-related data from one or more documents that include career-related data for the designated individual, wherein the one or more documents include a writing sample that has not been created with respect to a specific employment, and creating, by the computing device, an initial personality estimate for the designated individual based upon, at least, the obtained career-related data including the writing sample.

It would be obvious to one of ordinary skill in the art to include in the career advice (system/method/apparatus) of Badali and Thissen-Roe obtaining, by a computing device, career-related data from one or more documents that include career-related data for the designated individual, wherein the one or more documents include a writing sample that has not been created with respect to a specific employment, and creating, by the computing device, an initial personality estimate for the designated individual based upon, at least, the obtained career-related data including the writing sample as taught by Shen which provides the benefit of creating a personality to further provide career device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Badali, Thissen-Roe, and Shen teach the gathering of worker information in order to provide career advice and they do not contradict or diminish the other alone or when combined.

Badali in view of Thissen-Roe in further view of Shen does not explicitly disclose the following limitations, however,

Rao teaches determining, by the computing device, at least one question to ask the designated individual based on the initial personality estimate used as a Bayesian prior for the at least one question to ask, thereby lessening computational complexity, to optimize the personality estimate (see; col. 6, lines (26-34) of Rao teaches the determining of a question 
sending, by the computing device,  the at least one question to the designated individual and selectively receiving data indicative of an answer thereto from the designated individual (see; col. 6, lines (20-56) of Rao teaches the sending and receiving of information from emails that convey questions and answers from the user to narrow the match criteria with respect to performing an efficient matching of personality profiles so as to further determine attributes build a more accurate model of the user).
refining, by the computing device, the personality estimate based on the answer: (see; col. 6, lines (20-56) of Rao teaches refining as part of the personality test a back and forth of question asking and answering from the user where the use of the questions are to determine a personality profile), and
	upon determining, by the computing device, that the personality estimate is not complete, returning to the act of determining at least one question to ask: (see; col. 6, lines (20-56) of Rao teaches based on the determination that more information is needed a back and forth of questions (i.e. returning to ask questions) and answers that utilize Bayesian pairs to refine relevance to data as part of the personality modeling), and
integrating, by the computing device, the created personality estimate with the one or more latent factor models and the at least one answer to create career advice data (see; abstract of Rao, in the determining of career opportunities, col. 35, lines (1-19) the providing of career counseling with the inclusion of user modeling and user behaviors (i.e. latent factors) as part of the career matching to provide career advice).

The Examiner notes that Baladi teaches similar to the instant application the analysis of career related information in order to provide career advice. Specifically, Baladi teaches career advices based on multiple factor analysis and as it comparable in certain respects to the instant application that analyzes a workers information in order to provide career advice it is therefore 

Baladi, Thissen-Roe, and Shen discloses analysis of career related information in order to provide career advice.  However, Baladi. Thissen-Roe, and Shen fails to disclose determining, by the computing device, at least one question to ask the designated individual based on the initial personality estimate used as a Bayesian prior for the at least one question to ask, thereby lessening computational complexity, to optimize the personality estimate, sending, by the computing device,  the at least one question to the designated individual and selectively receiving data indicative of an answer thereto from the designated individual, refining, by the computing device, the personality estimate based on the answer, upon determining, by the computing device, that the personality estimate is not complete, returning to the act of determining at least one question to ask, and integrating, by the computing device, the created personality estimate with the one or more latent factor models and the at least one answer to create career advice data.



It would be obvious to one of ordinary skill in the art to include in the career advice (system/method/apparatus) of Badali, Thissen-Roe, and Shen obtaining, by a computing device, career-related data from one or more documents that include career-related data for the designated individual, wherein the one or more documents include a writing sample that has not been created with respect to a specific employment, and creating, by the computing device, an initial personality estimate for the designated individual based upon, at least, the obtained career-related data including the writing sample as taught by Rao which provides the benefit of creating a personality to further provide career device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Badali, Thissen-Roe, Shen, and Rao teach the gathering of worker information in order to provide career advice and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the method above, Badali further discloses a method having the limitations of:

outputting the career-advice data to the designated individual (see; par. [0007], and par. [0053] of Badali teaches providing career directions to users based on gathered and analyzed worker information).


	Referring to Claim 3, see discussion of claim 1 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the method above, Badali does not explicitly disclose a method having the limitations of:

Thissen-Roe teaches creating one or more latent factor models of known-career personality matches based upon, at least, a mapping of predetermined personality traits onto career-related data (see; par. [0088]-[0090], par. [0092], and par. [0119]-[0121] of Thissen-Roe gathering the personality estimate with latent factors that are modeled in order to create a prediction of whether an employee will be successful in a job or based on employee performance, which are based on a connection of the determined personality traits of the employee and how it will affect them doing their job), and
storing the one or more latent factor models in a database (see; par. [0088], par. [0090], par. [0092], par. [0176] of Thissen-Roe teaches gathering factors that are latent that are inputted into a model in order to determine career personality information related to traits of the worker that would fit with a job and can be stored in a database),

The Examiner notes that Baladi teaches similar to the instant application the analysis of career related information in order to provide career advice. Specifically, Baladi teaches career advices based on multiple factor analysis and as it comparable in certain respects to the instant application that analyzes a workers information in order to provide career advice it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Thissen-Roe provides a process of employee selection via adaptive assessment and as it is comparable in certain respects Baladi which provides an analysis of career related information in order to provide career advice as well as the instant application it is viewed as analogous art and is viewed as reasonably 

Baladi discloses analysis of career related information in order to provide career advice.  However, Baladi fails to disclose creating one or more latent factor models of known-career personality matches based upon, at least, a mapping of predetermined personality traits onto career-related data, and storing the one or more latent factor models in a database.

Thissen-Roe discloses Additionally, Thissen-Roe provides a process of employee selection via adaptive assessment and as it is comparable in certain respects Baladi which provides creating one or more latent factor models of known-career personality matches based upon, at least, a mapping of predetermined personality traits onto career-related data, and storing the one or more latent factor models in a database.

It would be obvious to one of ordinary skill in the art to include in the career advice (system/method/apparatus) of Badali creating one or more latent factor models of known-career personality matches based upon, at least, a mapping of predetermined personality traits onto career-related data, and storing the one or more latent factor models in a database as taught by Dailey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Badali and Thissen-Roe teach the gathering of worker information in order to provide career advice and they do not contradict or diminish the other alone or when combined.

	Referring to Claim 7, Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches a computer system for providing data for career advice.  Claim 7 recites the same or similar limitations as those addressed above in claim 1, Claim 7 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception,

a processor, a computer-readable memory, a computer-readable tangible storage device, and program instructions stored on the storage device for execution by at least the processor via the memory, wherein the computer system is configured to (see; par. [0148] of Badali teaches using a processor, and memory utilized to run a program of career analysis).


	Referring to Claim 8, see discussion of claim 7 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the system above Claim 8 recites the same or similar limitations as those addressed above in claim 2, Claim 8 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 9, see discussion of claim 7 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the system above Claim 9 recites the same or similar limitations as those addressed above in claim 3, Claim 9 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 13, Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches a computer program product for providing data for career advice.  Claim 13 recites the same or similar limitations as those addressed above in claim 1 and 7.  Claim 13 is therefore rejected for the same reasons as set forth above in claim 1 and 7.

	Referring to Claim 14, see discussion of claim 13 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the computer program 

	Referring to Claim 15, see discussion of claim 13 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the computer program product above Claim 15 recites the same or similar limitations as those addressed above in claim 3, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 19, Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches a computer system for providing data for career advice.  Claim 19 recites the same or similar limitations as those addressed above in claim 1, Claim 19 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 20, see discussion of claim 19 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the system above Claim 20 recites the same or similar limitations as those addressed above in claim 2, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 2.

Referring to Claim 26, see discussion of claim 1 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the method above, Badali in view of Thissen-Roe does not explicitly disclose a method having the limitations of, however,

Shen teaches a writing sample is only used for the creation of the individual personality assessment and not part of the at least on question to ask (see; col. 5, line (65) – col. 6, line 

The Examiner notes that Baladi teaches similar to the instant application the analysis of career related information in order to provide career advice. Specifically, Baladi teaches career advices based on multiple factor analysis and as it comparable in certain respects to the instant application that analyzes a workers information in order to provide career advice it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Thissen-Roe provides a process of employee selection via adaptive assessment and as it is comparable in certain respects Baladi which provides an analysis of career related information in order to provide career advice as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Shen provides a method and system for psychological analysis by fusing multiple view predictions for use in personality analysis using writing samples and as it is comparable in certain respects Baladi and Thissen-Roe which provides an analysis of career related information in order to provide career advice as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Baladi and Thissen-Roe discloses analysis of career related information in order to provide career advice.  However, Baladi and Thissen-Roe fails to disclose a writing sample is only used for the creation of the individual personality assessment and not part of the at least on question to ask.

Shen discloses a writing sample is only used for the creation of the individual personality assessment and not part of the at least on question to ask.

It would be obvious to one of ordinary skill in the art to include in the career advice (system/method/apparatus) of Badali and Thissen-Roe a writing sample is only used for the .


Claims 4-6, 10-12, 16-18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baladi (U.S. Patent Publication 2014/0172732 A1) in view Thissen-Roe (U.S. Patent Publication 2006/0282306 A1) in further view of Shen et al. (U.S. Patent 9,015,088) (hereafter Shen) in further view of Rao (U.S. Patent 9,449,091 B1) (hereafter Rao) in further view of Pilaszy et al. (U.S. Patent Publication 2012/0030159 A1) (hereafter Pilaszy).

	Referring to Claim 4, see discussion of claim 1 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the method above, Badali in view of Thissen-Roe in further view of Shen further discloses a method having the limitations of, however,

Pilaszy teaches creating one or more latent factor models includes utilizing a tensor factorization (see; par. [0073] of Pilaszy teaches latent factor models that utilize a tensor analysis).

The Examiner notes that Baladi teaches similar to the instant application the analysis of career related information in order to provide career advice. Specifically, Baladi teaches career advices based on multiple factor analysis and as it comparable in certain respects to the instant 

Baladi, Thissen-Roe, Shen, and Rao discloses analysis of career related information in order to provide career advice.  However, Baladi, Thissen-Roe, Shen, and Rao fails to disclose creating one or more latent factor models includes utilizing a tensor factorization.

Pilaszy discloses creating one or more latent factor models includes utilizing a tensor factorization.

It would be obvious to one of ordinary skill in the art to include in the career advice (system/method/apparatus) of Badali, Thissen-Roe, Shen, and Rao creating one or more latent 


	Referring to Claim 5, see discussion of claim 1 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the method above, Badali further discloses a method having the limitations of:

create career advice data (see; par. [0007], and par. [0053] of Baladi teaches generating career advice).

Badali in view of Thissen-Roe in further view of Shen in further view of Rao does not explicitly disclose the following limitation, however

Pilaszy teaches integrating career duration data for the designated individual into the latent factor models (see; par. [0073], and par. [0201] of Pilazy teaches gathering and combining career data and utilizing factor models).

The Examiner notes that Baladi teaches similar to the instant application the analysis of career related information in order to provide career advice. Specifically, Baladi teaches career advices based on multiple factor analysis and as it comparable in certain respects to the instant application that analyzes a workers information in order to provide career advice it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Thissen-Roe provides a process of employee selection via adaptive assessment and as it is comparable in certain respects Baladi which provides an analysis of career related information in order to provide career advice 

Baladi, Thissen-Roe, Shen, and Rao discloses analysis of career related information in order to provide career advice.  However, Baladi, Thissen-Roe, Shen, and Rao fails to disclose integrating career duration data for the designated individual into the latent factor models.

Pilaszy discloses integrating career duration data for the designated individual into the latent factor models.

It would be obvious to one of ordinary skill in the art to include in the career advice (system/method/apparatus) of Badali, Thissen-Roe, Shen, and Rao integrating career duration data for the designated individual into the latent factor models as taught by Pilaszy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, 


	Referring to Claim 6, see discussion of claim 1 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the method above, Badali further discloses a method having the limitations of:

the career advice data comprises creating a job-personality matrix (see; par. [0007], par. [0028]-[0029], par. [0039], and par. [0053] of Baladi teaches creating career advice used to generate matrices with respect to job personality values, attitudes, and interests).

Baladi does not explicitly disclose the following limitations, however,

Thissen-Roe teaches estimate with the one or more latent factor models (see; par. [0088], par. [0090], and par. [0092] of Thissen-Roe teaches gathering factors that are latent that are inputted into a model in order to determine career personality information related to traits of the worker that would fit with a job).

The Examiner notes that Baladi teaches similar to the instant application the analysis of career related information in order to provide career advice. Specifically, Baladi teaches career advices based on multiple factor analysis and as it comparable in certain respects to the instant application that analyzes a workers information in order to provide career advice it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Thissen-Roe provides a process of employee selection via adaptive assessment and as it is comparable in certain respects Baladi which provides an analysis of career related information in order to provide career advice as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Baladi discloses analysis of career related information in order to provide career advice.  However, Baladi fails to disclose estimate with the one or more latent factor models.

Thissen-Roe discloses estimate with the one or more latent factor models.

It would be obvious to one of ordinary skill in the art to include in the career advice (system/method/apparatus) of Badali estimate with the one or more latent factor models as taught by Thissen-Roe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Badali and Thissen-Roe teach the gathering of worker information in order to provide career advice and they do not contradict or diminish the other alone or when combined.

Badali in view of Dailey in further view of Shen in further view of Rao does not explicitly disclose the following limitation, however,

Pilaszy teaches integrate the created estimate with the one or more latent factor models to (see; par. [0073], and par. [0201] of Dailey teaches estimating data based on the modeling using latent factors).

The Examiner notes that Baladi teaches similar to the instant application the analysis of career related information in order to provide career advice. Specifically, Baladi teaches career advices based on multiple factor analysis and as it comparable in certain respects to the instant application that analyzes a workers information in order to provide career advice it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Thissen-Roe provides a process of employee selection via adaptive assessment and as it is comparable in certain respects Baladi which provides an analysis of career related information in order to provide career advice as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Shen provides a method and 

Baladi, Thissen-Roe, Shen, and Rao discloses analysis of career related information in order to provide career advice.  However, Baladi, Thissen-Roe, Shen, and Rao fails to disclose integrate the created estimate with the one or more latent factor models to.

Pilaszy discloses integrate the created estimate with the one or more latent factor models to.

It would be obvious to one of ordinary skill in the art to include in the career advice (system/method/apparatus) of Badali, Thissen-Roe, Shen, and Rao integrate the created estimate with the one or more latent factor models to as taught by Pilaszy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Badali, Thissen-Roe, Shen, Rao and Pilaszy teach the gathering of worker information in order to provide career advice and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 9 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the system above Claim 10 recites the same or similar limitations as those addressed above in claim 4, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 11, see discussion of claim 7 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the system above Claim 11 recites the same or similar limitations as those addressed above in claim 5, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 12, see discussion of claim 7 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the system above Claim 12 recites the same or similar limitations as those addressed above in claim 6, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 16, see discussion of claim 15 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the computer program product above Claim 16 recites the same or similar limitations as those addressed above in claim 4, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 17, see discussion of claim 13 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the computer program 

	Referring to Claim 18, see discussion of claim 13 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the computer program product above Claim 18 recites the same or similar limitations as those addressed above in claim 6, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 21, see discussion of claim 19 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao teaches the system above Claim 21 recites the same or similar limitations as those addressed above in claim 5, Claim 21 is therefore rejected for the same or similar limitations as set forth above in claim 5.

Claims 22, 23, 24 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baladi (U.S. Patent Publication 2014/0172732 A1) in view of Thissen-Roe (U.S. Patent Publication 2006/0282306 A1) in further view of Shen et al. (U.S. Patent 9,015,088) (hereafter Shen) in further view of Rao (U.S. Patent 9,449,091 B1) (hereafter Rao) in further view of Zhang (U.S. Patent 9,449,080 B1).

	Referring to Claim 22, Badali in view of Thissen-Roe in further view of Shen teaches a computer method for providing data for career advice.  Claim 22 recites the same or similar limitations as those addressed above in claim 1, Claim 22 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception,

Zhang teaches creating one or more personality traits based upon multi-dimensional statistical estimates (see; col. 28, lines (1-19) of Zhang teaches in determining job compatibility creating a personality analysis using mathematical estimation).

The Examiner notes that Baladi teaches similar to the instant application the analysis of career related information in order to provide career advice. Specifically, Baladi teaches career advices based on multiple factor analysis and as it comparable in certain respects to the instant application that analyzes a workers information in order to provide career advice it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Thissen-Roe provides a process of employee selection via adaptive assessment and as it is comparable in certain respects Baladi which provides an analysis of career related information in order to provide career advice as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Shen provides a method and system for psychological analysis by fusing multiple view predictions for use in personality analysis using writing samples and as it is comparable in certain respects Baladi and Thissen-Roe which provides an analysis of career related information in order to provide career advice as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Rao provides collecting professional and employee social network information including questions and answers to create a career behavioral model and as it is comparable in certain respects Baladi, Thissen-Roe, and Shen which provides an analysis of career related information in order to provide career advice as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Furthermore, Zhang teaches the recommendation of data using searching organization to determine job assignment and it is comparable in certain respects Baladi, Thissen-Roe, Shen, and Rao which provides an analysis of career related information in order to provide career advice as well as the instant application viewed as analogous art in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Zhang discloses creating one or more personality traits based upon multi-dimensional statistical estimates.

It would be obvious to one of ordinary skill in the art to include in the career advice (system/method/apparatus) of Badali, Thissen-Roe, Shen and Rao creating one or more personality traits based upon multi-dimensional statistical estimates as taught by Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Badali, Thissen-Roe, Shen, Rao and Zhang teach the gathering of worker information in order to provide career advice and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 23, see discussion of claim 22 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao in further view of Zhang teaches the method above, Badali further discloses a method having the limitations of:

outputting the career-advice data to the designated individual as at least one of: a career recommendation based upon the personality estimate, an educational recommendation, or an optimal matched career with the greatest earning potential (see; par. [0007], and par. [0053] of Badali teaches providing career direction based on compiled personality information).


Referring to Claim 24, see discussion of claim 22 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao in further view of Zhang teaches the method above, Badali further discloses a method having the limitations of:

obtaining career-related data from one or more documents that include career-related data for the designated individual comprises gathering data from at least one of: a resume, the writing sample, and a general search of data related to the designated individual (see; par. [0007], par. [0028], par. [0037], par. [0040], par. [0053], and par. [0153] of Badali teaches providing career direction based on gathered documents including resume information).


Referring to Claim 27, see discussion of claim 19 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Rao in further view of Zhang teaches the method above Claim 27 recites the same or similar limitations as those addressed above in claim 5, Claim 21 is therefore rejected for the same or similar limitations as set forth above in claim 5.


Claims 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baladi (U.S. Patent Publication 2014/0172732 A1) in view of Thissen-Roe (U.S. Patent Publication 2006/0282306 A1) in further view of Shen et al. (U.S. Patent 9,015,088) (hereafter Shen) in further view of Rao (U.S. Patent 9,449,091 B1) (hereafter Rao) in further view of Zhang (U.S. Patent 9,449,080 B1) in further view of Dailey et al. (U.S. Patent 6,917,952 B1) (hereafter Dailey)

Referring to Claim 25, see discussion of claim 22 above, while Badali in view of Thissen-Roe in further view of Shen in further view of Zhang teaches the method above, Badali does not explicitly disclose a method having the limitations of, however,

Thissen-Roe teaches into the latent factor models (see; par. [0051], par. [0088], par. [0204], and par. [0216] of Thissen-Roe teaches creating a personality estimate for an employee to gain work related employee data (i.e. career data)), and

The Examiner notes that Baladi teaches similar to the instant application the analysis of career related information in order to provide career advice. Specifically, Baladi teaches career advices based on multiple factor analysis and as it comparable in certain respects to the instant application that analyzes a workers information in order to provide career advice it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Thissen-Roe provides a process of employee selection via adaptive assessment and as it is comparable in certain respects Baladi which provides an analysis of career related information in order to provide career advice as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Baladi discloses analysis of career related information in order to provide career advice.  However, Baladi fails to disclose into the latent factor models.

Thissen-Roe discloses into the latent factor models.

It would be obvious to one of ordinary skill in the art to include in the career advice (system/method/apparatus) of Badali into the latent factor models as taught by Thissen-Roe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Baladi in view of Thissen-Roe in further view of Shen in further view of Zhang does not explicitly disclose the following limitation, however,

Dailey teaches integrating career duration data for the designated individual to create career advice data (see; col. 8, lines (1-38) of Dailey teaches gathering career time data for a user recommending career advice).

The Examiner notes that Baladi teaches similar to the instant application the analysis of career related information in order to provide career advice. Specifically, Baladi teaches career advices based on multiple factor analysis and as it comparable in certain respects to the instant application that analyzes a workers information in order to provide career advice it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Thissen-Roe provides a process of employee selection via adaptive assessment and as it is comparable in certain respects Baladi which provides an analysis of career related information in order to provide career advice as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Shen provides a method and system for psychological analysis by fusing multiple view predictions for use in personality analysis using writing samples and as it is comparable in certain respects Baladi and Thissen-Roe which provides an analysis of career related information in order to provide career advice as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Rao provides collecting professional and employee social network information including questions and answers to create a career behavioral model and as it is comparable in certain respects Baladi, Thissen-Roe, and Shen which provides an analysis of career related information in order to provide career advice as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Furthermore, Zhang teaches the recommendation of data using searching organization to determine job assignment and as it is comparable in certain respects Baladi, Thissen-Roe, Shen, and Rao which provides an analysis of career related 

Baladi, Thissen-Roe, Shen, Rao and Zhang discloses analysis of career related information in order to provide career advice.  However, Baladi, Thissen-Roe, Shen, Rao and Zhang fails to integrate career duration data for the designated individual to create career advice data.

Dailey discloses integrating career duration data for the designated individual to create career advice data.

It would be obvious to one of ordinary skill in the art to include in the career advice (system/method/apparatus) of Badali, Thissen-Roe, Shen, Rao and Zhang integrating career duration data for the designated individual to create career advice data as taught by Dailey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Badali, Thissen-Roe, Shen, Rao, Zhang and Dailey teach the gathering of worker information in order to provide career advice and they do not contradict or diminish the other alone or when combined.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RAO et al. (U.S. Patent Publication 2014/0019542 A1) discloses a social networking system and behavioral web.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623